Citation Nr: 0312061	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-43 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for claimed bilateral foot 
disorder.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs









ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to 
September 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO.  

The Board remanded this matter to the RO in July 2001 and 
additional development of the record.  

In July 2002 and then February 2003, the Board undertook 
additional action to development the case.  



REMAND

The veteran asserts that her current bilateral foot 
disability developed as the result of her extensive period of 
military service.  

As noted hereinabove, the Board attempted additional 
development with respect the veteran's claim of service 
connection for bilateral foot disability in July 2002 and 
February 2003 pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  

However, that regulation has recently been invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans, et al. v. 
Principi, No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii), on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

Thus, as applied to the instant case, the veteran has one 
year in which to respond to any notice that the RO sends to 
the veteran regarding the VCAA and what evidence is needed to 
substantiate his claim of service connection.  

On remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

The RO must also ensure that the veteran has been notified of 
what information or evidence was needed from him and what the 
VA has done and will do to assist him in substantiating his 
service connection claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should afford the veteran the 
requisite time and opportunity to respond, in accordance with 
statutory law.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

However, in light of the above, it is the Board's opinion 
that a remand is required so that the RO can review the 
record in light of the additional development obtained by the 
Board.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim of service 
connection.  

2.  Following completion of the action 
requested hereinabove, the RO then should 
review the veteran's claim based on the 
entire evidentiary record.  If any 
benefits sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and provided an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



